           Case 3:20-cr-00284-DMS Document 31 Filed 08/07/20 PageID.93 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT                                        -;(•-·-;   ,,

                                            SOUTHERN DISTRICT OF CALIFORNIA
            UNITED STATES OF AMERICA                                 JUDGMENT IN A CJlll\'\l~AL.C6"~. c;c;
                                  V.                                 (For Offenses Committed W~rlA,ffeiNbveiii.bej 1,'19'87)

                MOISES PERFECTO-GARCIA                                  Case Number:         20<::R0284,bMS'
                                                                                                 "---. ,- ,._ ,, ' ' ·.· ..
                                                                                                                 '         ;   ,




                                                                     Kris Kraus CJA
                                                                     Defendant's Attorney
USM Number                        19088298
• -
THE DEFENDANT:
 ~   pleaded guilty to count(s)          1 of the Information

 D  was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                         Count
Title & Section                        Natnre of Offense                                                                               Number(s)
8 USC 1326                             REMOVED ALIEN FOUND IN THE UNITED STATES                                                             1




    The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D   The defendant has been found not guilty on count( s)

 D   Count(s)                                                   is          dismissed on the motion of the United States.

      Assessment: $100.00 ordered waived.


 D    JVT A Assessment*: $
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ~    No fine                 •        Forfeiture pursuant to order filed                                                          , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.


                                                                     Date oflmposition of Sentence



                                                                      HON. Dana M. Sabraw
                                                                      UNITED STATES DISTRICT JUDGE
           Case 3:20-cr-00284-DMS Document 31 Filed 08/07/20 PageID.94 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                MOISES PERFECTO-GARCIA                                                    Judgment - Page 2 of 2
CASE NUMBER:              20CR0284-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 FIFTEEN (15) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                               on------------'--------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
      • D· on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       20CR0284-DMS
